Mr. Justice Soholeield delivered the opinion of the Court: Eailway stations for the receipt and discharge of passengers and freight are for the profit and convenience of both the company and the public. Their location 'at points most desirable for the convenience of travel and business is alike indispensable to the efficient operation of the road and the enjoyment of it as a highway by the public. Necessarily, therefore, the company can not be compelled, on the one hand, to locate stations at points where the cost of maintaining them will exceed the profits resulting therefrom to the company, nor allowed, on the other hand, to locate them so far apart as to practically deny to communities on the line of the road reasonable access to its use. The duty to maintain or continue stations must, manifestly, rest upon the same principle, and a company can not therefore be compelled to maintain or continue a station at a point, when the welfare of the company and the community in general requires that it should be changed to some other point; and so we have held that a railway company can not bind itself, by contract with individuals, to locate and maintain stations at particular points, or to not locate and maintain them at other points. Bestor v. Wathen, 60 Ill. 138; Linder v. Carpenter, 62 id. 309; Marsh v. Fairbury, Pontiac and Northwestern Railroad Co. 64 id. 414; Snell & Co. v. Pells, 113 id. 145; St. Louis, Jacksonville and Chicago Railroad Co. v. Mathers, 71 id. 592, and 104 id. 257. The power of election in the location of the line of the railway, referred to in People v. Louisville and Nashville Railroad Co. 120 Ill. 48, results from the franchise granted by the charter to exercise the right of eminent domain, and is therefore totally different from the power of locating stations, which, from its very nature, is a continuing one. And so we said in Marsh v. Fairbury, Pontiac and Northivestern Railroad Co. supra, where a- bill had been filed for the specific performance of a ■contract to locate and maintain a station at a particular point: “Eailroad companies, in order to fulfill one of the ends of their creation—the promotion of the public welfare—should be left to establish and re-establish their depots wherever the accommodation of the wants of the public may require.” And so, again, we said in St. Louis, Jacksonville and Chicago Railroad Co. v. Mathers, supra: “Whenever the public convenience requires that a station on a railroad should be established at a particular point, and it can be done without detriment to the interests of the stockholders, the law authorizes it to be established there, and no contract between the board of directors and individuals can be allowed to prohibit it.” And in the very recent case of People v. Chicago and Alton Railroad Co. 130 Ill. 175, where we awarded a mandamus commanding the location and maintaining of a station at a point where no station had before been located and maintained, we said: “It is undoubtedly the rule that railway companies, in the absence of statutory provisions limiting and restricting their powers, are vested with a very broad discretion in the matter of locating, constructing and operating their railways, and of locating and maintaining their freight and passenger stations. This discretion, however, is not absolute, hut is subject to the condition that it must he exercised in good faith, and with a due regard to the necessities of the public.” The rule has been so often announced by this court that it is unnecessary to cite the cases, that a mandamus will never be awarded unless the right to have the thing done which is sought is clearly established. If the right is doubtful, the writ will be refused. The burden was on the relator to prove a case authorizing the issuing of the writ, and, in our opinion, that proof has not been made. The evidence does show that there are, of all ages and sexes, one hundred and eighty-two persons residing in Hodges Park, who are, by the change of the station, a little beyond a half a mile farther from the station ; but the evidence not only fails to show that they are a majority of the people resorting to that station for business or travel, or that they furnish the majority of the freight received, or shipped at that station, but it shows directly the reverse. It is not shown that there are either mining or manufacturing interests that would be accommodated by retaining the station at Hodges Park, and, so far as appears from the evidence, the business there is only that incident to the ordinary railway station in an agricultural community. The evidence-shows that, with a few unimportant exceptions, the entire farming interests of the country, accessible either to Unity or to Hodges Park, are best subserved by the change made of the station. Thus, John Hodges, a native of Unity, who was-sheriff of the county for ten years, and who also at one time-filled the office of the county treasurer, and who was thoroughly acquainted with the country in the vicinity of Unity and Hodges Park, testified: “The new station is more convenient-for the great majority of the people. The distance between the two depot buildings is twenty-eight hundred and fifty feet. I know of none to whom Hodges Park is more convenient than Unity, besides the people of Hodges Park. In going to Hodges-Park to transact business, nine-tenths of the people have to-pass by Unity, and so in returning.” M. Easterday, who resided in Cairo, but who" was a real estate agent and thoroughly familiar with the country and people in the'vicinity of Unity and Hodges Park, testified, to the effect that the chief part of the farming country was nearer to Unity than to Hodges Park, and that the roads and bridges favored travel to the former place; and he said: “Unity is as much nearer the greater portion of the improved surrounding country as the distance from Unity to Hodges Park. I know of no one, beside the people of Hodges Park, to whom the present station is less convenient than the former one. Unity is more convenient to the farmers of the community.” As we understand 'the record, this evidence is not contradicted. Charles Hamilton, the superintendent of respondent’s road, testified, among other things: “There were two or three reasons for the removal of the station at Hodges Park to the other location. There was but a little side-track at Hodges Park, and there is one half a mile long at Unity. At Hodges Park the right of way is only fifty feet on each side of the track, .and there was no room to build a side-track, for the reason that the village street is on one side and a slough on the other; and besides, there was not business enough to sustain a station at both points.” This evidence is unimpeached and uneontra•dicted in any respect, and must therefore be accepted as true. In People ex rel. v. Louisville and Nashville Railroad Co. and People v. Chicago and Alton Railroad Co. supra, the facts were ■settled by the pleadings, and left no question but that the public welfare required stations to be maintained at the points where we held they should be maintained, and there is, therefore, nothing in either of those cases that militates against ■our conclusion here. The judgment of the circuit court is reversed, and the cause is remanded to that court, with direction to enter judgment for dhe respondent. Judgment reversed.